Citation Nr: 1529695	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  11-04 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a combined rating in excess of 20 percent for a right knee disability (post-operative MCL and ACL tears with osteoarthritis and instability).

2.  Entitlement to a combined rating in excess of 20 percent for a left knee disability  (post-operative MCL and ACL tears with osteoarthritis and instability).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and S.B.K.



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1976 to August 2006.  This appeal is before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) (that reduced the combined rating for each knee from 20 to 10 percent, effective June 1, 2010).  In April 2013, a hearing was held before the undersigned in Washington D.C.; a transcript of the hearing is associated with the record.  In an April 2014 decision, the Board granted restoration of 20 percent combined ratings for the right and left knee disabilities, and remanded the matters of entitlement to ratings in excess of 20 percent for the disabilities to the RO for additional development.


FINDINGS OF FACT

1.  Throughout, the Veteran's right knee disability has been manifested by no more than slight instability or subluxation and arthritis with painful motion (with flexion limited less than to 45 degrees and no limitation of extension); ankylosis, malunion of the tibia and fibula, and/or genu recurvatum have not been shown.

2.  Throughout, the Veteran's left knee disability has been manifested by no more than slight instability or subluxation and arthritis with painful motion (with flexion limited less than to 45 degrees and no limitation of extension), ankylosis, malunion of the tibia and fibula, and/or genu recurvatum have not been shown.




CONCLUSIONS OF LAW

1.  A combined rating in excess of 20 percent is not warranted for the Veteran's right knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.25, 4.71a; Codes 5003, 5256-5263 (2014).

2.  A combined rating in excess of 20 percent is not warranted for the Veteran's left knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.25, 4.71a; Codes 5003, 5256-5263 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of this claim by a letter dated in October 2008.  Th letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  A March 2015 supplemental statement of the case (SSOC) readjudicated the claims after the Veteran and his representative responded and further development was completed.  The Veteran has not alleged that notice was less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

At the April 2013 hearing before the undersigned, the undersigned explained the criteria for rating knee disability and discussed the type of evidence the Veteran should submit to support the claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran's testimony and the subsequent presentation of his representative reflect knowledge of the elements necessary to substantiate the claims.  There is no allegation of a deficiency in the conduct of the hearing.

The Veteran's pertinent private and VA treatment records have been secured.  The AOJ arranged for VA examinations in October 2008 (fee-basis), June 2012, and August 2014.  The Board finds that the reports of these VA examinations contain sufficient clinical findings and discussion of the history and features (and related functional impairment) of the knee disabilities to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The development sought in the Board's April 2014 remand was completed; there has been substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in this matter is met.


Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found; this practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  Consequently, in this case VA must review the evidence of record from October 2007 (a year prior to the October 2008 claim on appeal) to determine if there was an ascertainable increase in the Veteran's service-connected knee disabilities.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue (including degree of disability) shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40.

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.  Lay evidence is not competent evidence concerning complex medical questions requiring specialized training or expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.)

The Veteran's service-connected right and left knee disabilities have been rated under multiple Codes in 38 C.F.R. § 4.71a.  A 20 percent combined rating is assigned for each knee, based on a formulation of 10 percent under Code 5259-5257 for instability and 10 percent under Code 5003 for degenerative joint disease.

Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.
38 C.F.R. § 4.71a includes multiple diagnostic codes that evaluate impairment resulting from knee disorders, including Code 5256 (ankylosis), Code 5257 (other impairment, including recurrent subluxation or lateral instability), Code 5258 (dislocated semilunar cartilage), Code 5259 (symptomatic removal of semilunar cartilage), Code 5260 (limitation of flexion), Code 5261 (limitation of extension), Code 5262 (impairment of the tibia and fibula), and Code 5263 (genu recurvatum).

Ankylosis of a knee is rated under Code 5256.  As neither of the Veteran's knees is shown (or alleged) to be ankylosed, that Code has no applicability in the instant case.  38 C.F.R. § 4.71a.

Code 5257 provides for a 10 percent rating for slight recurrent subluxation or lateral instability of the knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Under Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Code 5258.

Under Code 5259, removal of semilunar cartilage that is symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a, Code 5259.

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.  Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  38 C.F.R. § 4.71, Plate II.

As there is no malunion or nonunion of the tibia and fibula causing either knee disability, and  genu recurvatum is not shown (or alleged) Codes 5262 and 5263 have no applicability.  38 C.F.R. § 4.71a.

Separate ratings may be assigned for knee disability under Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23- 97 and VAOPGCREC 9-98.

A precedent opinion by VA General Counsel holds that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Code 5260 and a compensable limitation of extension under Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. §  4.6.  Use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  Rather, it is the Board's responsibility to evaluate all the medical evidence and determine the appropriate rating that would compensate the Veteran for impairment in earning capacity, functional impairment, etc.  38 C.F.R. §§ 4.2, 4.6.

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

An October 2008 VA fee-basis examination report indicates, in pertinent part: "Medial and lateral collateral ligaments, anterior and posterior cruciate ligaments, and medial and lateral meniscus testing are all within normal limits."  Private medical reports from December 2008 and January 2009 confirmed degenerative arthritis of the right knee status post ACL reconstruction, but noted that the right knee had "no giving way" and "no recurrent instability."  January 2009 testing revealed "knee is stable with Lachman, posterior drawer, and varus and valgus testing."  The Veteran reported symptoms of weakness, stiffness, lack of endurance, and constant aching pain of 9/10 severity at the highest level exacerbated by physical activity or prolonged standing.  The Veteran was able to function without medication and was not taking medications or undergoing treatment.  It was noted that he required use of a right knee brace secondary to pain.  The noted functional impairment was difficulty standing for extended periods of time.  Examination revealed tenderness and guarding of movement bilaterally, positive crepitus bilaterally, but the knees were not fixed or ankylosed.  Right knee flexion was to 110 degrees with extension to the 0 degree position.  Left knee flexion was to 120 degrees with extension to the 0 degree position.  The range of motion measurements accounted for factor of functional loss, expressly noting that the limitations were "secondary to pain," and additional limitation after repetitive use was "zero."  

The October 2008 VA fee-basis examiner noted scarring secondary to arthroscopic repair; on the right there was a 1 centimeter round scar and a 2 centimeter by 0.5 centimeter scar, while on the left there were two round scars of 1 centimeter.  All scars were level with no tenderness, disfigurement, ulceration, adherence, instability, inflammation, edema, tissue loss, keloid, hyperpigmentation or abnormal texture.

The Veteran's correspondence in October 2008 asserted that his knees "have gotten worse over the past 24 months," including finding it "difficult to stand," the need for "wearing a brace on my left knee," and considering "knee replacement surgery to give me a better quality of life."  In May 2009, the Veteran submitted correspondence stating that "my knees have gotten worse in the past months," and that "[m]y knees [are] very painful and unstable."  May and June 2009 private medical reports show that the Veteran's treatment was not resulting in improvement in his knee symptoms, with "pain, stiffness, popping, weakness" and pain bilaterally reported constantly and clinically noted "Marked crepitation" at least of the right knee.  In July 2009, the Veteran testified at an RO hearing that even after surgery on both of his knees they will "buckle inward, which caused me to have a lot of pain."  The Veteran explained that to accommodate the buckling he had to change his gait, causing further pain and joint symptoms, and that he now required a total knee replacement procedure.  A witness testified that she had observed on a daily basis that the Veteran's knee symptoms have gotten worse.  The Veteran described in detail that his knees "buckle," especially when he makes a sudden turn or steps off of a stool.  He explained that he wears a hinged knee brace on his right knee and an elastic knee brace on his left knee on the advice of his private doctors; he estimated that he wears his right knee brace 75 percent of the time and wears his left knee brace 25 percent of the time.

A July 2009 private medical report indicates that the Veteran reported no recurrent giving way of the right knee, and a November 2009 report shows the right knee was "stable" but with pain, mild to marked crepitus, and moderate and marked tenderness in various testing of the knees.

An April 2010 private medical opinion from the Veteran's treating orthopedic specialists expresses the opinion that "[w]e cannot believe that his disability rating has been reduced.  Rather, it should be increased with the up and coming knee replacements by the end of the year."  The statement explains that "[w]e believe that there was a mistake by the VA [with regard to] his knees being [described as] stable by his orthopedic records."  The statement indicates: "He has really arthritic knee and is unstable to personally not be able to walk at all."  The statement emphasizes that the Veteran was to have "knee replacements in the very near future."  (The Board's April 2014 decision interpreted this medical statement as expressing that regardless of the clinical findings of stability of the knees during clinical testing, the medical professionals believed that the Veteran continued to have at least slight functional instability of the knees which had not improved.  The Board restored the Veteran's knee disability ratings that had been reduced by RO action.)

A June 2012 VA examination report includes diagnoses of bilateral knee disability with inclusion of the previously noted instability, but no finding of instability or subluxation upon clinical testing at that time.  Testing revealed right knee flexion to 100 degrees, with objective evidence of painful motion beginning at 95 degrees.  Right knee extension was to the 0 degree position with no objective evidence of painful motion affecting extension.  Testing revealed left knee flexion to 110 degrees, with objective of evidence of painful motion beginning at 105 degrees.  Left knee extension was to the 0 degree position with no objective evidence of painful motion affecting extension.  The ranges of motion were unchanged after repetitive use testing.  Noted functional loss in both knees was associated with the decreased movement and pain on movement in both legs.  There was pain to palpation for both knees.  Muscle strength testing revealed normal strength for both knees in all tested motions.  Joint stability tests revealed normal stability for both knees in all respects.  The examiner noted "No" evidence or history of recurrent patellar subluxation or dislocation.

The June 2012 VA examiner noted that the Veteran had a history of meniscal tear with frequent episodes of joint locking (on the left) and joint pain (in both) of the knees prior to meniscectomy surgery on both knees (left knee in 2003 and right knee in 2004).  The VA examiner noted that the only residual symptomatology following those surgeries has been "knee pain as described above."  The Veteran reported that he had not had other manner of joint replacement or pertinent knee surgery.  The report shows that the Veteran used a knee brace.  Diagnostic imaging was noted to show no degenerative or traumatic arthritis and no patellar subluxation.  The VA examiner noted that the Veteran's knee disabilities impacted his function in his employment as a corrections officer in that "walking for periods of more than 20 minutes aggravates his pain.  He sits as much as possible."  The VA examiner also remarked that the Veteran reported that he had been advised that he would need a right knee replacement, was unable to run, unable to squat, and cannot stand for more than 20 minutes at a time.  Finally, the June 2012 VA examiner noted that the Veteran had post-surgical scars, but none that were painful or unstable or with a total area of related scars greater than 39 square centimeters.

A May 2013 private report shows some joint instability, described as "mild lat opening right side."  It appears that this was not found in testing from the same provider documented in a June 2013 report.
The Veteran's testimony during his April 2013 Board hearing expressed that "[s]ometimes when I'm walking up stairs my knee buckles and gives away."  The Veteran emphasized that he "absolutely" believed that he experienced knee instability.

Private medical records spanning a period up to as recently as June 2014 document the Veteran's complaints of bilateral knee pain and swelling, with (including as documented in the June 2014 entry) normal joint stability, normal strength, and decreased range of motion.  The Board observes that the reports make reference to "Knee Joint replaced by other means," but this does not appear to indicate any surgical joint placement for either knee (for which different rating criteria may apply), as the Veteran subsequently informed the August 2014 VA examiner that he had not undergone any knee replacement surgery (discussed below).

An August 2014 VA examination report provides a most recent evaluation of the Veteran's knee disabilities, prepared by a competent medical professional in connection with this appeal and with attention to the applicable rating criteria.  This VA examination report shows that the Veteran described symptoms of constant pain and stiffness in his knees with intermittent swelling, treated with Celebrex.  The Veteran denied having flare-ups that impact the function of the knee or lower leg.  For the right knee, testing revealed flexion to 100 degrees with no objective evidence of painful motion, with extension fully normal to the 0 degree position without objective evidence of painful motion.  For the left knee, testing revealed flexion to 105 degrees with no objective evidence of painful motion, with extension fully normal to the 0 degree position without objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions maintaining the same ranges of motion with no change.  The VA examiner found no additional limitation in range of motion of the knee and lower leg following repetitive-use testing; noted the Veteran's functional loss due to reduced movement of the knees and noted tenderness or pain to palpation for both knees; and found that the Veteran had fully normal "5/5" strength in both knees for flexion and extension.

The VA examiner performed joint stability testing and found normal results for both knees for all tests to detect instability except for finding "1+ (0-5 millimeters)" of instability in the right knee for medial-lateral instability testing.  The VA examiner found that there was no evidence or history of recurrent patellar subluxation/or dislocation for either knee.  The VA examiner also found there were no shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment (or history of such).  The examiner noted the Veteran's history of bilateral knee meniscus problems, featuring bilateral meniscal tears, frequent episodes of joint pain, and frequent episodes of joint effusion; the VA examiner noted that the Veteran had undergone meniscectomy for both knees (left knee in 2003 and right knee in 2004).  The examiner found that the Veteran had "No" residual signs or symptoms due to the meniscectomy.  It was noted that the Veteran had not had a total knee replacement or any arthroscopic or other surgical procedures on the knees aside from that discussed in the report; it was also noted that the Veteran used knee braces regularly.  Diagnostic imaging confirmed degenerative arthritis of both knees, but there was no evidence of patellar subluxation or of other significant diagnostic test findings.

The August 2014 VA examination report includes notation of the Veteran's scarring of the knees associated with his service-connected disabilities (and their treatment).  The examiner indicated that "No," it was not the case that any of the scars were painful or unstable, nor was the total area of all related scars greater than 39 square centimeters.  The right knee scarring was described as two healed scars "1 cm long, 2 cm x 1 cm."  The left knee scarring was described as 3 healed linear scars "1 cm long each."  All scars were "nontender," with "[n]o discoloration," and "[n]o instability."

The August 2014 VA examination report indicates that the functional impact of the knee disabilities upon the Veteran's ability to work included that he is limited to 100 yards of walking at a time before needing rest, that he cannot climb a flight of stairs or a ladder, that he can only stand for 20 minutes at a time, and that he cannot kneel or squat.  At the end of the report, the VA examiner reiterated that the Veteran "does not currently report flare-ups of the knees," "[t]here is no pain, weakness, fatigability, or incoordination during ROM testing of the knees," and "[t]here is no additional ROM loss after repetitive ROM testing of the knees."  The examiner found "[z]ero degrees of additional ROM loss ... assessed after repetitive ROM testing of the knees."

The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and additional medical records with references to the Veteran's knee disabilities.  The Board finds that none of the additional evidence of record probatively contradicts the detailed and thorough medical evidence discussed above.

None of the evidence of record suggests that either of the Veteran's knees has been ankylosed at any time during the period for consideration.  Accordingly, rating under Code 5256 is not warranted.

The Veteran's current rating for each knee contemplates a slight degree of lateral instability.  A higher rating under Code 5257 requires a showing of moderate recurrent subluxation or moderate lateral instability of either knee.  Objective testing of record shows either no detectable instability of either knee or no more than slight instability.  The most recent (August 2014) VA examination found no detectable instability except for "1+ (0-5 millimeters)" of instability in the right knee for medial-lateral instability testing.  The Board finds that the "1+ (0-5 millimeters)" of medial-lateral instability in the right knee is contemplated by the 10 percent rating for "slight" instability of the knee.  In the absence of any greater degree of instability or recurrent subluxation clinically detectable or objectively shown during the medical testing performed throughout the period on appeal, the Board finds that the preponderance of the evidence is against finding a "moderate" degree of instability of either knee during the period on appeal.

To any extent that the Veteran's testimony concerning his experience of instability in the knees may suggest "moderate" rather than "slight" instability, the Board finds that the Veteran is competent to describe and characterize his experience of instability; however, the Board finds that the medical evidence informed by professionally conducted objective testing is more probative in determining the particular degree of joint instability manifested by the disability.  The Board finds that the evidence does not show instability or recurrent subluxation or either knee during the period for consideration that more nearly approximates a "moderate" degree than a "slight degree."  Accordingly, an increased rating under Code 5257 is not warranted.

The evidence reflects that the Veteran experienced frequent episodes of locking, pain, and effusion of both knees in the past, prior to meniscectomies on both knees prior to the period for consideration.  No ratings in excess of the currently assigned 20 percent combined ratings for each knee are available for any residuals of the past meniscus / semilunar cartilage problems under Codes 5258 and 5259.

A higher rating for either knee through application of Code 5260 or Code 5261 (by increasing the current 10 percent rating for arthritis manifested by limitation of motion currently assigned for each knee) requires (a) a showing of flexion limited to 30 degrees, or (b) a showing of extension limited to the 15 degree position, or (c) the combination of both flexion limited to 45 degrees and extension limited to the 10 degree position.  Limitation of flexion and/or extension to any such extent is simply not shown during the period on appeal, including with consideration of functional limitations associated with pain, flare-ups, repetitive movement, etc.  The most recent August 2014 VA examination report showed flexion in both knees of at least 100 degrees (105 degrees for the left knee) and no limitation of extension in either knee, including with specific consideration of the pertinent factors for potential functional limitation.  The evidence of record does not otherwise show limitation of flexion or extension to degrees meeting the criteria for assignment of higher ratings under Code 5260 and 5261.

As the Veteran's knee disabilities are not manifested by malunion of the tibia or fibula, or by genu recurvatum, ratings under Codes 5262 and 5263 are not warranted.

The Board notes that the Veteran is shown to have scars associated with his knee injuries / related surgical treatment.  Service connection (with separate (noncompensable) ratings for each knee) was granted for this scarring together with the awarding of service connection for the other knee disabilities.  Neither the medical findings nor the Veteran's contentions suggest that his knee scarring presents significant size, pain, limitation of motion, or any other pertinent characteristics for a separate compensable rating under the pertinent scar rating criteria of 38 C.F.R. § 4.118, Codes 7800-7805 (contemplating both the former criteria in effect prior to October 23, 2008, and the revised criteria in effect from that date).  The August 2014 VA examination report most recently presents a clear accounting of the pertinent scarring details, uncontradicted by other evidence, and indicates that the Veteran's knee scarring is not painful nor unstable nor is the total area involved greater than 39 square centimeters (6 square inches).  The Board again notes that the Veteran's contentions in this case have not indicated that he believes his knee scarring presents compensably disabling features, and further discussion of the scarring is not warranted.

The Board finds no basis for the award of a rating (or combination or ratings) for the Veteran's service-connected knee disabilities that would result in a combined rating in excess of 20 percent for either  knee.

The Board has considered whether referral for an extraschedular evaluation is warranted.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis in the present case, the Board finds that the symptoms and impairment caused by the Veteran's knee disabilities for the time period in question are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, together with the applicable regulatory provisions concerning functional loss (38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202, 206 (1995)), specifically provide for ratings for arthritis with pain and painful motion, limited motion, effusion, semilunar cartilage dysfunction, instability, subluxation, scarring, weakness, fatigability, and more.

The Veteran's knee disabilities have been shown (during the appeal period, as discussed above) to be manifested by complaints of pain, limitation motion, weakness, fatigability, and instability (as well as scarring) that further led to an inability to walk or stand beyond limited durations and an inability to climb stairs and ladders.  These symptoms/impairment are part of, or like or similar to, symptoms and impairment listed under the schedular criteria; no symptoms or impairment not encompassed by the schedular criteria are shown or alleged.  Therefore, the schedular criteria are not inadequate, and referral of the case for consideration of an extraschedular rating is not indicated.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, as the Veteran has been employed (including as reported on December 2011 VA psychiatric examination) and has not alleged unemployability due to the knee disabilities during the period on appeal, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A combined rating in excess of 20 percent for a right knee disability is denied.

A combined rating in excess of 20 percent for a left knee disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


